Filed 12/12/22 P. v. Tulanda CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                           B315420

           Plaintiff and Respondent,                                   (Los Angeles County
                                                                       Super. Ct. No. MA073477-01)
           v.

 FRANCIS TULANDA,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Daviann L. Mitchell, Judge. Affirmed.
      Valerie G. Wass, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill and Eric J. Kohm,
Deputy Attorneys General, for Plaintiff and Respondent.
                  ____________________________
      Defendant and appellant Francis Tulanda appeals a
judgment of conviction for felony murder and robbery. He
contends that the trial court erroneously denied his motion for a
judgment of acquittal.
      Defendant also argues the trial court abused its discretion
by overruling his objections to certain evidence. He first contends
                                                           1
the court erroneously admitted a recording of a Perkins
operation because substantial parts of it were inaudible.
Alternatively, defendant argues the trial court should have at a
minimum excluded hearsay statements made by his accomplice
to the Perkins agent. Finally, defendant contends the trial court
erroneously permitted a police officer to opine about portions of
the recording.
      We reject defendant’s arguments and affirm.

                         BACKGROUND

      A.    The Homicide of Vincent Roper and the Taking of
            Money from His House
      Many of the facts in this case were established by
uncontradicted evidence. The victim was Vincent Roper (Roper),
the father of defendant’s ex-wife Reeneaka Roper.
      On or about August 23, 2017, defendant, his friend
Christopher Brandon, and Brandon’s girlfriend Acorri Patton
went to Roper’s house in Palmdale to take money Roper kept in a
safe. Defendant asked Roper to give him the money. When
Roper refused, defendant and his accomplices engaged in a
physical altercation with him.



      1
            See Illinois v. Perkins (1990) 496 U.S. 292.




                                    2
       The injuries Roper sustained during this altercation led to
his death. Roper’s death was a homicide caused by “hemorrhage
due to sharp-force injuries of the head.”
       While Roper was lying on the kitchen floor in a pool of
blood, defendant went upstairs and retrieved a safe from one of
Roper’s bedrooms. Defendant and his accomplices left with the
safe. As defendant expected, the safe contained substantial sums
of cash. Roper died approximately 15 minutes after sustaining
his injuries.
       The main factual dispute between the parties concerns
defendant’s mens rea. Defendant claims he went to Roper’s
house to retrieve his own money that Roper stole from him. He
also claims that he attempted to stop fighting Roper, but Roper
kept attacking him. The People contend that defendant and his
accomplices went to Roper’s home to steel the victim’s money,
and that they intentionally killed Roper by stabbing him to
death.
      B.    The Police Investigation
       On August 25, 2017, Marquisha Kirklin went to Roper’s
house to check on him. Kirklin often assisted Roper who was 64
years old and could not read or write. After finding Roper’s front
door open and furniture at the front of the house displaced,
Kirklin called the police.
       When Los Angeles County Sheriff’s Department deputies
arrived at the scene, they found obvious signs of an altercation
downstairs. Roper was lying dead in the kitchen. Furniture and
other items were strewed everywhere. Dried blood was
splattered in numerous locations in several rooms. In a bedroom
upstairs, the police found padding and plywood pulled back in the
closet.




                                   3
       Police criminologists analyzed the DNA in samples of the
blood they took from Roper’s home. Defendant’s DNA was found
in several locations, including the dresser drawer and carpet in
the bedroom and the wall next to the landing on the stairs.
Brandon’s and Patton’s blood was also found at the scene.
       Detective John Duncan subpoenaed records for Brandon’s
and defendant’s telephones. The records indicated that from
August 21 to 23, 2017, there were numerous communications
between Brandon’s phone and Roper’s phone, and between
defendant’s phone and Brandon’s phone. The records also
indicated that these phones were near Roper’s home when many
of the calls were made.
       On March 22, 2018, Detectives Duncan and Joseph
Valencia interviewed defendant and Brandon. The detectives
also sent an undercover agent to speak with them in jail. The
interviews and the Perkins operation were recorded.
       In their interviews, defendant and Branson falsely stated
they did not know each other. They both also falsely denied
having anything to do with Roper’s homicide.
       In the Perkins operation, the police recorded defendant and
Brandon making numerous incriminating statements to the
agent and each other. Most significantly, defendant discussed
with the agent the circumstances he believed might have led to
his arrest for murder.
       Defendant claimed the victim owed him money for “weed.”
He further stated that he went to the victim’s house and asked
for his money. When the victim refused his request, defendant
“[w]hooped his ass.” Defendant denied intending to kill the
victim. Rather, defendant stated, “I just wanted to get my shit”
and “[t]each him a lesson.”




                                   4
      Defendant told the agent that after he knocked the victim
unconscious, he looked for money but could not find any.
Defendant also mentioned the victim could not read or write.
      In a separate conversation with the agent, Brandon
described the victim as an “old man,” defendant’s “father-in-law,”
and defendant’s “ex-wife’s daddy.” Brandon also told the agent
about a violent altercation between the victim on one side and
defendant, Brandon, and a woman on the other.
      C.    The Charges Against Defendant
      In an information, the People charged defendant with two
counts: (1) murder (Pen. Code, § 187, subd. (a))2 committed while
engaged in the commission of a robbery and/or a burglary (§§ 211,
460) within the meaning of section 190.2, subdivision (a)(17); and
(2) first degree residential robbery (§ 211) committed while
personally using a deadly and dangerous weapon, namely a knife
(§ 12022.7, subd. (a)). Charges against Brandon and Patton were
tried separately.
      D.    The People’s Case-in-Chief
       In July and August 2021, the superior court held a jury
trial on the charges against defendant Tulanda. The following
witnesses testified for the People: Reeneaka Roper, the victim’s
daughter; Kirklin, Roper’s assistant; Deputy Luis Alvarez, the
officer who first arrived at the scene; Detective Duncan, the lead
detective on the case; criminologists Luis Olmos, Christopher
Lee, and Gregory Wong, who collected and analyzed DNA from
blood found in Roper’s house; and Dr. Matthew Miller, the


      2
            Unless otherwise stated, all further statutory
references are to the Penal Code.




                                    5
pathologist who testified about Roper’s autopsy. Outside the
presence of the jury, the People called Brandon as a witness, but
he invoked his right against self-incrimination and did not
testify.
       The People also played for the jury the recordings of
Detective Duncan’s interviews of defendant and Brandon and the
recording of the Perkins operation. Additionally, the parties
stipulated that, if sworn, Danielle Hefte, a cellphone analysis
expert witness, would testify to certain facts about defendant’s
and Brandon’s cellphones. Finally, the People moved into
evidence various documents, including photographs of the crime
scene.
       After the People rested, defendant orally moved for entry of
a judgment of acquittal pursuant to section 1118.1 on the ground
there was no evidence that “anything was taken” from Roper.
The trial court denied the motion, finding the jury could infer
defendant took money.
      E.    Defendant’s testimony at trial
       Defendant testified on his own behalf. He told a story that
was completely different than what he said to the police in his
interview. Defendant’s testimony also varied in important ways
from what he told the Perkins agent. We summarize his
testimony below.
       In 2013, Roper was struggling financially. Defendant
assisted him by purchasing groceries and paying for his rent and
utilities for about a year. Defendant’s relationship with Roper
soured, however, when he learned from Reeneaka Roper’s half-
brother, Anton, that Roper went to defendant’s house and took
his safe. Defendant had $60,000 in the safe that he had earned
as a licensed marijuana distributor.




                                    6
      In June of 2016, defendant went to Roper’s house and
asked for his safe. Roper responded by pointing a gun at
defendant. Roper told defendant, “Forget the money. The money
is mine now.” When defendant protested, Roper said, “Get the
fuck off my property before I blow your brain out.”
      Defendant claims he “didn’t really care about the money”;
he was upset about the deterioration of his relationship with
Roper. But when Roper boasted about his theft to third parties
and called defendant a “pussy” for not doing anything about it,
defendant decided to take action.
      On or about August 21, 2017, defendant, Brandon, and
Patton went to Roper’s home. Patton knocked on Roper’s front
door and claimed that her son’s drone had fallen in his backyard.
Through this deception, Patton gained entry to Roper’s house.
Defendant and Brandon waited in a car around the corner.
Defendant and his accomplices believed that Roper would engage
with Patton and try to have sex with her.
      The plan was for Patton to put Visine eye drops in Roper’s
drink, causing him to fall asleep. While he was sleeping,
defendant and Brandon would go into the house and take
defendant’s safe. But the plan failed after multiple attempts over
the next few days. Defendant and Brandon then decided to
confront Roper in his home.
      Defendant politely asked, “Roper, can you please give me
my money back?” Roper responded by punching Brandon in the
face. This began a protracted physical fight in Roper’s living
room and kitchen. At one point Patton accidently sprayed Mace
(pepper spray) into Brandon’s mouth, incapacitating him.
Defendant and Roper continued to fight. During the melee,




                                   7
defendant told Roper he could keep the money if he let them go,
but Roper kept attacking.
       While defendant was fighting Roper, Patton hit Roper over
the head with various pots and a broom handle. When Patton hit
Roper’s head with a “deep-fry pot” with four pointy edges, Roper
was cut and started to bleed a little. The fight finally ended
when Patton hit Roper five times with an iron pot in the kitchen,
knocking him to the floor in an incapacitated state.
       Defendant then went upstarts and searched both bedrooms
for his safe. He found and took the safe out of a compartment in
the floor of the guest bedroom’s closet. He later found about
$20,000 in the safe.
       In cross-examination, defendant admitted that he did not
have any documentation showing he had a marijuana
distribution license. He also acknowledged that he did not report
Roper’s theft of $60,000 to the police or Roper’s threat to “blow
[his] brain out.” Defendant further conceded that there were no
pictures of a frying pan with four pointy edges in evidence.
Finally, defendant admitted that although he had a video
surveillance and alarm system in his home, he did not have a
video of Roper stealing his safe.
      F.    The People’s Rebuttal
       In the People’s rebuttal, Reeneaka Roper testified. She
stated defendant did not tell her he was assisting her father
financially and there was no reason to believe that he did so. She
also testified defendant never told her that Roper stole his money
and there was no reason to believe any such theft occurred.
Defendant’s safe, moreover, only had about $4,000 in it. Finally,
she stated that while she had a license to distribute marijuana,
defendant did not.




                                    8
      Detective Duncan testified that he did not see any pots
with four pointy edges at Roper’s house.
      G.    Defendant’s Conviction
      The jury returned a guilty verdict on both counts. The trial
court then sentenced defendant to life imprisonment without the
possibility of parole. Defendant timely appealed the judgment.

                         DISCUSSION

I.    The Trial Court Correctly Denied Defendant’s
      Motion for a Judgment of Acquittal
       Defendant argues the trial court erroneously denied his
section 1118.1 motion for a judgment of acquittal. He contends:
“Brandon’s statements were the only evidence presented as to the
taking element of a robbery, but because he was an accomplice as
a matter of law and his statements were not corroborated, the
evidence was insufficient as a matter of law to allow a reasonable
trier of fact to find that [defendant] committed robbery.”
      A.    Applicable law
            1.    Claim-of-right defense
      An essential element of robbery is that the defendant
intended to take “another’s property.” (People v. Gomez (2008) 43
Cal.4th 249, 254.) Likewise, an element of burglary is that the
defendant entered a dwelling or other statutorily defined space
with the intent to take the “personal property of another.”
(§§ 459, 484.)
      The taking element is not satisfied when “the taker
entertains a good-faith belief that he has a right to the property
taken, even if the belief is mistaken.” (People v. Johnson (1991)
233 Cal.App.3d 425, 457 (Johnson); accord People v. Hendricks




                                     9
(1988) 44 Cal.3d 635, 642 (Hendricks).) But when “the purported
right is based in an illegal endeavor,” the “felonious intent is not
negated.” (Johnson, supra, 233 Cal.App.3d at p. 457.) In other
words, “[t]he claim-of-right defense is inapplicable to claims
based on notoriously illegal activities.”3 (Hendricks, supra, 44
Cal.3d at p. 642.)
      The claim-of-right defense also cannot be asserted against a
robbery charge by a defendant who seeks to “satisfy, settle or
otherwise collect on a debt.” (People v. Tufunga (1999) 21 Cal.4th
935, 956 (Tufunga).) But if the defendant believes in good faith
that he is recovering his specific property, he can assert the
defense. (Ibid.)
            2.    Section 1118.1 motion
       “When a trial court rules on a motion for a judgment of
acquittal under section 1118.1, the standard the trial court must
apply is the same as what the appellate court applies when
reviewing the sufficiency of the evidence supporting conviction.”
(People v. Wilson (2021) 11 Cal.5th 259, 301.) “A court resolves a
section 1118.1 motion by determining whether the prosecution
presented sufficient evidence, measured from the moment the
section 1118.1 motion is made, to permit the jury to resolve the
issue. [Citation.] We review the trial court’s determination de
novo.” (Ibid., italics added.)
       “In assessing the sufficiency of the evidence, we review the
entire record in the light most favorable to the judgment to

      3
             A claim-of-right is not a true affirmative defense
because it is merely an argument to defeat one of the elements
the People must prove. (See People v. Anderson (2011) 51 Cal.4th
989, 996–998.)




                                    10
determine whether it discloses evidence that is reasonable,
credible, and of solid value such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.
[Citations.] Reversal on this ground is unwarranted unless it
appears ‘that upon no hypothesis whatever is there sufficient
substantial evidence to support [the conviction].’” (People v. Bolin
(1998) 18 Cal.4th 297, 331.)
       We cannot reweigh the facts or the credibility of the
witnesses. (People v. Snow (2003) 30 Cal.4th 43, 67.) The jury is
free to “believe all, part, or none of any witness’s testimony”
(CALCRIM No. 226), even if it is uncontradicted, so long as it
does not act arbitrarily. (Foreman & Clark Corp. v. Fallon (1971)
3 Cal.3d 875, 890; see also People v. McCoy (1995) 40 Cal.App.4th
778, 785.)
            3.    Accomplice testimony
       “A conviction can not be had upon the testimony of an
accomplice unless it be corroborated by such other evidence as
shall tend to connect the defendant with the commission of the
offense; and the corroboration is not sufficient if it merely shows
the commission of the offense or the circumstances thereof.”
(§ 1111.)
       “‘The corroborating evidence may be circumstantial or
slight and entitled to little consideration when standing alone,
and it must tend to implicate the defendant by relating to an act
that is an element of the crime. The corroborating evidence need
not by itself establish every element of the crime, but it must,
without aid from the accomplice’s testimony, tend to connect the
defendant with the crime. [Citation.]’” (People v. Abilez (2007) 41
Cal.4th 472, 505, italics added.)




                                   11
      B.    Legal Analysis
      Defendant makes two related but distinct arguments. He
contends that when the People rested, there was no substantial
evidence showing (1) he took any money from Roper’s residence;
and (2) if he did take money, it belonged to another. Without this
evidence, defendant argues, the jury could not have convicted
defendant of robbery and felony murder committed during a
robbery.4
            1.    Defendant’s taking of money
      Although defendant conceded in his own testimony that he
took about $20,000 from Roper, he argues that when the People
rested, there was insufficient evidence for the jury to conclude
that he took any money. But as defendant acknowledges, his
accomplice Brandon stated to the Perkins agent that defendant
took money from Roper. The People presented the Perkins
operation audio recording to the jury before resting.
      Defendant argues that the People could not rely solely on
Brandon’s statements to the Perkins agent to prove the element
of taking. Defendant is incorrect .
      The People did not need to provide corroborating evidence
regarding each element of defendant’s crimes. All that was
required was corroborating evidence, circumstantial or direct,
tending to connect defendant to the crime. There was an
abundance of such evidence here. For example, there was
corroborating evidence that defendant engaged in the violent


      4
             Felony murder does not require that the robbery be
successful; an attempted robbery will suffice. (§ 190.2, subd.
(a)(17); CALCRIM No. 540A.)




                                   12
confrontation in Roper’s home that led to Roper’s death.
Defendant’s blood and DNA were splattered all over the crime
scene, and defendant admitted to “whooping” the victim.
      In any case, besides Brandon’s statements, there was
circumstantial evidence that defendant took money from Roper.
Defendant admitted that he went to Roper’s home to collect
money he alleges he was owed. Further, the rug and padding in
one of the closets in Roper’s home were lifted, indicating
something was taken by the intruder. From these facts, the jury
could have concluded that defendant in fact took money from
Roper despite his contrary statement to the Perkins agent.
            2.    Defendant’s claim-of-right defense
       There was ample evidence supporting the jury’s finding
that the specific money defendant stole did not belong to him.
Defendant admitted to the Perkins agent that he went to Roper’s
home to obtain money he was “owed” for “weed,” and that when
Roper did not give him what he wanted, he “[w]hooped his ass.”
Even if the jury credited defendant’s claim that he was “owed”
money by Roper (as opposed to just harboring a desire to steal a
large sum of cash out of greed), a claim-of-right defense cannot
excuse theft of funds to settle a perceived debt. (Tufunga, supra,
21 Cal.4th at pp. 954–956.)
       Moreover, defendant stated to the Perkins agent that he
earned the money by selling marijuana. When defendant moved
for a judgment of acquittal, he had not yet presented evidence of
his alleged marijuana distribution license. The jury could have
properly inferred the alleged $60,000 defendant claimed he was
owed consisted of illicit profits from marijuana sales. Such a
finding would have also defeated defendant’s claim-of-right
defense. (Hendricks, supra, 44 Cal.3d at p. 642.)




                                   13
II.   The Trial Court Did Not Abuse Its Discretion
      When It Admitted the Perkins Operation Audio
      Recording
       Prior to trial, defendant moved to exclude the Perkins
operation audio recording on the ground there were many
portions of the recording that were inaudible. Defendant argues
on appeal the trial court’s denial of that motion was error.
       We review a trial court’s decision to admit evidence “‘for
abuse of discretion, and [the ruling] will not be disturbed unless
there is a showing that the trial court acted in an arbitrary,
capricious, or absurd manner resulting in a miscarriage of
justice.’” (People v. Powell (2018) 5 Cal.5th 921, 951.) “When
evidence is erroneously admitted, we do not reverse a conviction
unless it is reasonably probable that a result more favorable to
the defendant would have occurred absent the error.” (Ibid.)
       An audio recording “may be admissible even if substantial
portions of it are unintelligible.” (People v. Siripongs (1988) 45
Cal.3d 548, 574.) “‘To be admissible, tape recordings need not be
completely intelligible for the entire conversation as long as
enough is intelligible to be relevant without creating an inference
of speculation or unfairness.’” (People v. Von Villas (1992) 11
Cal.App.4th 175, 225; accord People v. Jones (2017) 3 Cal.5th 583,
611.)
       Most of the recording at issue here consists of intelligible
relevant statements made by defendant, Brandon, the agent, and
police officers. The jury could have assessed that information
without speculating. While substantial parts of the recording are
inaudible, defendant was free to attack its probative value on
that basis. There was nothing unfair about letting the jury
decide for itself the probative value, if any, of the recording. The




                                   14
trial court’s decision to admit the recording therefore was not an
abuse of discretion.
III.   The Trial Court Did Not Abuse Its Discretion by
       Admitting Statements Brandon Made to the Perkins
       Agent
       Defendant filed a motion in limine to exclude as hearsay
Brandon’s statements to the Perkins agent while defendant was
not present. The People argued that the statements were
admissible under Evidence Code section 1230 (section 1230)
because they were against Brandon’s penal interest. The trial
court denied the motion. Defendant argues that the trial court
abused its discretion. We disagree.
       The People do not dispute that Brandon’s statements to the
Perkins agent were hearsay. (Evid. Code, § 1200.) The issue is
whether the statements fall within the exception to the hearsay
rule set forth in section 1230.
       Section 1230 provides in relevant part that a statement is
not made inadmissible by the hearsay rule if the declarant is
“unavailable,” and the statement “subjected him to the risk of . . .
criminal liability.” “[T]he rationale underlying the exception is
that ‘a person’s interest against being criminally implicated gives
reasonable assurance of the veracity of his statement made
against that interest,’ thereby mitigating the dangers usually
associated with the admission of out-of-court statements.”
(People v. Grimes (2016) 1 Cal.5th 698, 711 (Grimes).)
       In determining whether to apply this exception, the trial
court should focus on the trustworthiness of the statement.
(People v. Masters (2016) 62 Cal.4th 1019, 1055.) This entails
analyzing “‘“not just the words but the circumstances under
which they were uttered, the possible motivation of the declarant,




                                    15
and the declarant’s relationship to the defendant.” [Citation.]’”
(Id. at pp. 1055–1056; accord Grimes, supra, 1 Cal.5th at p. 711.)
       Brandon was unavailable at trial because he invoked his
Fifth Amendment privilege against self-incrimination. His
statements to the Perkins agent were against his penal interest
because they tied him to Roper’s murder. Brandon discussed in
detail the violent confrontation he and his accomplices had with
Roper. He also noted he was unlikely to have left any hair at the
scene because he was “braided up.” This shows a consciousness
of guilt.
       Brandon’s statements to the agent were also reasonably
trustworthy. He was good friends with defendant at the time.
Indeed, outside the agent’s presence, he and defendant confirmed
their “love” for each other. Brandon had no discernable reason to
falsely implicate himself and his friend in any crime. Under
these circumstances, the trial court did not abuse its discretion in
denying defendant’s motion to exclude the statements.
IV.   The Trial Court Did Not Commit Reversible Error by
      Overruling Objections to Detective Duncan’s
      Testimony
      Over defendant’s objections, Detective Duncan testified
about Brandon’s and defendant’s statements made during the




                                    16
Perkins operation. Detective Duncan’s testimony fell into two
           5
categories.
      A.       Testimony assisting the jury to understand the actions
               of the police
      “A lay witness may testify to an opinion if it is rationally
based on the witness’s perception and if it is helpful to a clear
understanding of his testimony. (Evid. Code, § 800.)” (People v.
Farnam (2002) 28 Cal.4th 107, 153.) A law enforcement officer
may provide opinion testimony that helps explain police conduct
and the scope of a police investigation. (People v. Virgil (2011) 51
Cal.4th 1210, 1253–1254.)
      Some of Detective Duncan’s testimony regarding the
Perkins operation falls into this category. For example, Brandon
stated to the agent there were no additional witnesses. Detective
Duncan testified that this statement was “very helpful with the
investigation.” Another example is Detective Duncan’s testimony
regarding Brandon’s statements about a woman meeting Roper
on the day of his homicide. According to Detective Duncan, this
was the “first time we start to realize there was a plan regarding
the murder of Mr. Roper.”
      Detective Duncan’s testimony about how certain
statements made during the Perkins operation affected the police




      5
          Detective Duncan also explained what some slang
terms meant. Defendant concedes this testimony was admissible.




                                     17
investigation was admissible. The trial court did not abuse its
discretion in permitting such testimony.
      B.    Testimony interpreting the probative significance of
            Brandon’s and defendant’s statements
       Detective Duncan also provided testimony about the
Perkins operation that did not relate to the police investigation.
Defendant objected to this testimony based on the “best evidence”
rule, also known as the secondary evidence rule. Under this rule,
the “content of a writing may be proved” with secondary evidence
only if certain conditions are satisfied. (Evid. Code, § 1521, subd.
(a).) The trial court correctly overruled this objection because
Detective Duncan’s testimony was not offered to prove the
“content” of the recording; its content was undisputed.
       Defendant also objected to Detective Duncan’s testimony on
the ground that it invaded “the province of the jury.” “Witnesses
must ordinarily testify to facts, leaving the drawing of inferences
or conclusions to the jury or court.” (Froomer v. Drollinger (1962)
201 Cal.App.2d 90, 98.) A police officer, however, may give a lay
opinion about inferences he or she drew from observed facts.
(People v. Navarette (2003) 30 Cal.4th 458, 497 [officer could offer
lay opinion that button appeared to be ripped from jeans].)
       Detective Duncan provided testimony that went beyond
drawing reasonable inferences from facts he observed and crossed
the line into improperly interpreting facts for the jury. For
example, in the Perkins operation, Brandon told the agent, “she
[Patton] kind of fucked up, but she was supposed to spray
[Roper], but she sprayed me, bro.” Referring to this statement,
Detective Duncan testified: “Mr. Brandon talks about how the
plan was for the female to come in and spray Mr. Tulanda [sic].
That would be, obviously, to disorient him.” (Italics added.)




                                    18
       While Brandon’s statement indicates that Patton
mistakenly sprayed Brandon instead of Roper, it does not
necessarily indicate that the three accomplices “planned” to spray
Roper before they entered his house. Detective Duncan’s
testimony interpreting Brandon’s statement was improper.
       Another example is Detective Duncan’s interpretation of
the following conversation:
       Defendant: “You think they have something on you?”
       Brandon: “Huh.”
       Defendant: “You think they have something?
(INAUDIBLE) talking about blood in the house.”
       Brandon: “(INAUDIBLE) same shit. (INAUDIBLE) lying.
(INAUDIBLE) That’s what I was thinking like, I hope uh, like
you just don’t crack when they tell you that bullshit.
(INAUDIBLE) they don’t have no blood. He said your blood all
over the house. Damn, Frank, I love you, bro.”
       [¶] . . .[¶]
       Brandon: “I love you too, man. I was thinking about you
that whole time.”
       Regarding the above exchange, Detective Duncan testified:
“It shows that they’re worried about each other snitching on each
other. You know, they’re worried about some DNA. They’re
worried about blood coming back to them, the blood evidence;
then they’re just expressing their love and respect for each other,
basically reassuring each other.”
       Although some of defendant’s objections to Detective
Duncan’s testimony should have been sustained, defendant has
not shown prejudice. The People presented overwhelming
evidence supporting most of the facts they needed to prove to
obtain felony murder and robbery convictions. Defendant even




                                   19
admitted he went to Roper’s house to retrieve money and that he
was involved in the violent confrontation that led to Roper’s
death. The only major factual dispute was whether defendant
believed that the money he took belonged to Roper. On that issue
Detective Duncan’s testimony about the Perkins operation audio
recording was marginal at most.
       Moreover, the trial court instructed the jury: “Witnesses
who were not testifying as experts gave their opinions during the
trial. You may but are not required to accept those opinions as
true or correct. You may give the opinions whatever weight you
think appropriate. . . . You may disregard all or any part of an
opinion that you find unbelievable, unreasonable, or unsupported
by the evidence.” The trial court further instructed the jury:
“You must decide what the facts are. It is up to you all of you,
and you alone, to decide what happened based only on the
evidence that has been presented to you in this trial.”
       We have no reason to believe the jury failed to make its
own assessment of the Perkins operation audio recording; we
assume the jury followed the trial court’s instructions. (People v.
Boyette (2002) 29 Cal.4th 381, 431.) Therefore, any error by the
trial court in overruling defendant’s objections to Duncan’s
testimony did not result in a miscarriage of justice. (See People v.
Dryden (2021) 60 Cal.App.5th 1007, 1027 [“Nothing in the record
undermines our confidence that the jury followed those
instructions and decided the issues based on its own assessment
of the evidence”]; People v. Riggs (2008) 44 Cal.4th 248, 300–301
[“we see nothing in the record that would lead us to conclude that
the jury was likely to disregard the instructions it received
concerning its duty to decide the issues of credibility and guilt




                                   20
based upon its own assessment of the evidence, not the opinions
of any witness”].)
                         DISPOSITION
     The judgment is affirmed.

       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                         TAMZARIAN, J. *


We concur:


             RUBIN, P. J.




             BAKER, J.




*
      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                  21